Case: 2:17-cv-00558-EAS-CMV Doc #: 83 Filed: 02/20/19 Page: 1 of 4 PAGEID #: 909



                         THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 THERESA BROWN, individually and as              :     Case No. 2:17-cv-00558
 a representative of a class of participants     :
 and beneficiaries on behalf of the Andrus       :     Judge Algenon L. Marbley
 Wagstaff PC 401(k) Profit Sharing Plan          :
 and all other similarly situated individual     :     Magistrate Judge Chelsey M. Vascura
 account retirement plans,                       :
                                                 :
                Plaintiffs,                      :
                                                 :
 v.                                              :
                                                 :
 NATIONWIDE LIFE INSURANCE                       :
 COMPANY, et al.,                                :
                                                 :
                Defendants.                      :


      NOTICE OF APPEARANCE, SUBSTITUTION OF TRIAL ATTORNEY, AND
         WITHDRAWAL OF COUNSEL FOR NATIONWIDE DEFENDANTS

       Pursuant to Local Rule 83.4(c)(3), Michael H. Carpenter, Jeffrey A. Lipps and Michael N.

Beekhuizen of the law firm Carpenter Lipps & Leland LLP hereby enter their appearance as

counsel of record on behalf of defendants Nationwide Life Insurance Company, Nationwide Bank,

and Nationwide Trust Company, FSB (collectively, “Nationwide”).           Attorney Michael H.

Carpenter is hereby substituted for Steven D. Forry as Trial Attorney for Nationwide.

       Furthermore, Steven D. Forry of the law firm Ice Miller LLP, hereby withdraws as counsel

of record for Nationwide.

       The undersigned hereby consent and agree to the foregoing substitution of the Trial

Attorney and withdrawal of counsel for Nationwide.
Case: 2:17-cv-00558-EAS-CMV Doc #: 83 Filed: 02/20/19 Page: 2 of 4 PAGEID #: 910



                                                 Respectfully submitted,

Dated:   February 20, 2019                       CARPENTER LIPPS & LELAND LLP

                                                 /s/ Michael H. Carpenter
                                                 Michael H. Carpenter (0015733)
                                                   Trial Attorney
                                                 Jeffrey A. Lipps (0005541)
                                                 Michael N. Beekhuizen (0065722)
                                                 CARPENTER LIPPS & LELAND LLP
                                                 280 Plaza, Suite 1300
                                                 280 North High Street
                                                 Columbus, Ohio 43215
                                                 Telephone: 614-365-4100
                                                 Facsimile: 614-365-9145
                                                 E-mail: Carpenter@CarpenterLipps.com
                                                          Lipps@CarpenterLipps.com
                                                          Beekhuizen@CarpenterLipps.com

                                                 Attorneys for Defendants Nationwide Life
                                                 Insurance Company, Nationwide Bank, and
                                                 Nationwide Trust Company, FSB


Co-Counsel
Brian D. Boyle (D.C. #419773), admitted pro hac vice
Shannon M. Barrett (D.C. #476866), admitted pro hac vice
Meaghan VerGow (D.C. #977165), admitted pro hac vice
O’Melveny & Myers LLP
1625 Eye Street, NW
Washington, D.C. 20006-4001
Telephone: 202-383-5300
Facsimile: 202-383-5414
E-mail: bboyle@omm.com
        sbarrett@omm.com
        mvergow@omm.com


APPROVED:
/s/ Joseph Schleppi
by /s/ Michael H. Carpenter
per email authorization (2/20/19)
Joseph Schleppi
Senior Counsel
Office of the Chief Legal Officer
Nationwide Mutual Insurance Co.

                                             2
Case: 2:17-cv-00558-EAS-CMV Doc #: 83 Filed: 02/20/19 Page: 3 of 4 PAGEID #: 911




/s/ Steven D. Forry
by /s/ Michael H. Carpenter
per email authorization (2/19/19)
Steven D. Forry (0075520)
Ice Miller LLP
250 West Street
Columbus, Ohio 43215
Telephone: 614-462-2254
Facsimile: 614-222-3435
E-mail: Steven.Forry@icemiller.com




                                       3
Case: 2:17-cv-00558-EAS-CMV Doc #: 83 Filed: 02/20/19 Page: 4 of 4 PAGEID #: 912



                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed electronically on February 20, 2019. Notice

was sent by operation of the Court’s electronic filing system to all other counsel who have entered

an appearance and any parties who have entered an appearance through counsel. The parties may

access this filing through the Court’s ECF system.




                                             /s/ Michael H. Carpenter
                                             Trial Attorney for Defendants Nationwide Life
                                             Insurance Company, Nationwide Bank, and
                                             Nationwide Trust Company, FSB




                                                4
